DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/260,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claimed features are identical in Claims 1-3 and 8-13 of the instant application and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the alloy is required to have one or more elements other than those of the alloying elements as an inevitable impurity in a finite amount or whether there could be no such elements.
Regarding Claim 1, it is unclear what is the relationship between elements other than those of the alloying elements with regard to X1 and M, which are defined in terms of “one or more”. Suppose the alloy contains maximum allowable X1 element in form of Co (i.e., alpha=0.50 and the alloy is read to have one 
Regarding Claim 1, it is unclear whether the content of the elements other than those of the alloying elements is a total content or individual content being 0.1 wt. % or less.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, 10, 12, and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoko JP 03-268306. Yoko teaches soft magnetic alloy having composition suggesting claimed composition (Abstract; Claims 1 and 3; Table 1, Ex. 13). For example, the claimed composition differs from some exemplified compositions in that the Yoko has slightly too much C (Table 1, Ex. 13) (Fe79.5Cu0.5V0.5Nb0.5Si3P10C6). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare alloys with slightly less C since Yoko teaches that .

Claim 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoko JP 03-268306 A in view of Ohta USPA 2012/0318412. Yoko is relied upon as set forth above in the section 103 rejection over Yoko. Yoko teaches powder form for soft magnetic alloy applications, but does not teach ribbon form. Ohta teaches teaches soft magnetic alloy ribbons and teaches that alloys may be provided for some purposes as powder (paragraph 37). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare alloys of Yoko in ribbon form rather than powder form since Ohta teaches comparable alloys and that ribbon and powder applications may both be desirable. 
Claims 1-3 and 7-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Urata JP 2013-185162. Urata teaches teaches soft magnetic alloy ribbons and exemplifies alloys meeting claimed amount except Si is too small (Table 2, Ex. 14). However, Urata teaches that alloys may be effective with greater .
Response to Amendment
Applicant filed Terminal Disclaimer with regard to USPN 10,847,292, which Terminal Disclaimer has been approved. 
In view of applicant’s amendments and arguments, applicant traverses the OTDP rejections based on Serial Nos. 16/296,559, 16/413,848, 16/234,191, 16/665,000, 16/296,378, and 16/244,633 of the Office Action mailed on 23 June 2021. Rejections are withdrawn.
Applicant requests that the OTDP rejection based on Serial No. 16/260,715 of the Office Action mailed on 23 June 2021 be held in abeyance. Rejection is maintained.

In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 23 June 2021. Rejection is withdrawn, but new rejected applies to amended claims as set forth above.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Wang and the section 103 rejection over Wang in view of Urata, and the section 103 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Ohta of the Office Action mailed on 23 June 2021. Rejection is withdrawn.
Applicant has not apparently offered specific grounds of traversal with regard to the section 103 rejection over Urata of the Office Action mailed on 23 June 2021. It is remarked that Urata’s alloys contain B at small amounts, such as greater than 0. Urata refers to 1 atomic percent alloys and exemplifies alloys with no B and 1 atomic percent B. The teaching with regard to 1 atomic percent may be interpreted to encompass 0.5 atomic percent alloys, as does, of course, the suggestion of any amount greater than zero. Alloys having ca. 1 atomic percent B would be expected to have ca. 0.2 wt. % B, and so suggestions of less than this amount would encompass claimed 0.1 wt. % impurity (which could be as much as almost 0.15 wt. %) with the impurity identified as being B. Rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
1 January 2022